 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
ABINGTON BANCORP, INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is made and
entered into as of the 28th day of November 2007, between Abington Bancorp, Inc.
(the “Corporation”), a Pennsylvania corporation, and Robert W. White (the
“Executive”).


WITNESSETH:


WHEREAS, the Executive is currently employed as President and Chief Executive
Officer of the Corporation, and the Executive and the Corporation have
previously entered into an employment agreement dated December 29, 2006 (the
“Prior Agreement”);


WHEREAS, the Executive also is currently employed as President and Chief
Executive Officer of Abington Savings Bank, a Pennsylvania chartered stock-form
savings bank and wholly owned subsidiary of the Corporation doing business as
Abington Bank (the “Bank”);


WHEREAS, the Corporation and the Bank are referred to together herein as the
“Employers”;


WHEREAS, the Corporation desires to amend and restate the Prior Agreement in
order to make changes to comply with Section 409A of the Code, as well as
certain other changes;


NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Corporation and
the Executive hereby agree as follows:


1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:


(a)           Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.


(b)           Cause.  Termination of the Executive's employment for “Cause”
shall mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this
Agreement.  For purposes of this paragraph, no act or failure to act on the part
of the Executive shall be considered "willful" unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interests of the Employers.


(c)           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.



--------------------------------------------------------------------------------


(d)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.


(e)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive's employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive's employment is terminated for
any other reason, the date specified in such Notice of Termination.


(f)           Disability.  “Disability” shall mean the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employers.


(g)           Good Reason.  Termination by the Executive of the Executive's
employment for “Good Reason” shall mean termination by the Executive based on
the occurrence of any of the following events:


 
(i)
any material breach of this Agreement by the Corporation, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities, or (C) any requirement that the Executive report to
a corporate officer or employee of the Employers instead of reporting directly
to the Boards of Directors of the Employers, or



 
(ii)
any material change in the geographic location at which the Executive must
perform his services under this Agreement;



provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive.  If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.


(h)           IRS.  IRS shall mean the Internal Revenue Service.


2

--------------------------------------------------------------------------------


(i)           Notice of Termination.  Any purported termination of the
Executive's employment by the Corporation for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by a
written “Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
fifteen (15) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Corporation's termination of the Executive's
employment for Cause, which shall be effective immediately, and (iv) is given in
the manner specified in Section 11 hereof.


(j)           Retirement.  “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employers' retirement policies, including early
retirement, generally applicable to their salaried employees.


2.           Titles; Term of Employment.


(a)           The Corporation hereby employs the Executive as President and
Chief Executive Officer and the Executive hereby accepts said employment and
agrees to render such services to the Corporation on the terms and conditions
set forth in this Agreement.  During the term of this Agreement, the Executive
shall perform such executive services for the Corporation as may be consistent
with his titles and from time to time assigned to him by the Corporation's Board
of Directors.  The Executive shall also keep himself up to date with and
familiar with developments in the thrift industry and attend substantially all
of the regular monthly meetings of the Board of Directors and periodic meetings
of the various committees of the Board, as requested. He shall work at the main
office of the Corporation, as that shall be designated from time to time.


(b)           The term of employment under this Agreement shall be for three
years beginning on the date of this Agreement and ending on the third
anniversary of the date of this Agreement, plus such extensions, if any, as are
provided below (the "Employment Period").  Except as provided in Section 2(c),
beginning on the date of this Agreement, on each day during the Employment
Period, the Employment Period shall automatically be extended for one additional
day, unless either the Corporation, on the one hand, or the Executive, on the
other hand, elects not to extend the Agreement further by giving written notice
thereof to the other party, in which case the Employment Period shall end on the
third anniversary of the date on which such written notice is given. Upon
termination of the Executive's employment with the Corporation for any reason
whatsoever, any daily extensions provided pursuant to this Section 2(b), if not
theretofore discontinued, shall automatically cease. Prior to December 31, 2007
and each December 31 thereafter, the Board of Directors of the Corporation shall
consider and review (with appropriate corporate documentation thereof, and after
taking into account all relevant factors, including the Executive's performance
hereunder) the daily extensions of the term of this Agreement, and the Board of
Directors shall determine whether to permit such daily extensions to continue.


3

--------------------------------------------------------------------------------


(c)           Nothing in this Agreement shall be deemed to prohibit the
Corporation at any time from terminating the Executive's employment during the
Employment Period with or without notice for any reason, provided that the
relative rights and obligations of the Corporation and the Executive in the
event of any such termination shall be determined under this Agreement.


3.           Compensation and Benefits.


(a)           The Employers shall compensate and pay the Executive for his
services during the term of this Agreement at a minimum base salary of $295,000
per year (“Base Salary”). The Base Salary may be increased from time to time in
such amounts as may be determined by the Boards of Directors of the Employers
and may not be decreased without the Executive's express written consent.  In
addition to his Base Salary, the Executive shall be entitled to receive during
the term of this Agreement such bonus payments as may be determined by the
Boards of Directors of the Employers.  The salary under this Section 3(a) shall
be payable to the Executive not less frequently than monthly or other than in
conformity with the Employers’ policy in relation to salaried executive
employees.


(b)           During the term of this Agreement, the Executive shall be entitled
to participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employers, to the extent commensurate with his then duties and responsibilities,
as fixed by the Boards of Directors of the Employers.  The Corporation shall not
make any changes in such plans, benefits or privileges which would adversely
affect the Executive's rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of the Corporation
and does not result in a proportionately greater adverse change in the rights of
or benefits to the Executive as compared with any other executive officer of the
Corporation.  Nothing paid to the Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to the Executive pursuant to Section 3(a) hereof.


(c)           During the term of this Agreement, the Executive shall be entitled
to paid annual vacation in accordance with the policies as established from time
to time by the Boards of Directors of the Employers.  The Executive shall not be
entitled to receive any additional compensation from the Employers for failure
to take a vacation, nor shall the Executive be able to accumulate unused
vacation time from one year to the next, except to the extent authorized by the
Boards of Directors of the Employers.


(d)           The Executive's compensation, benefits and expenses payable under
this Agreement (including but not limited to Sections 3, 4 and 5 hereof but
excluding Section 6 hereof) shall be paid by the Corporation and the Bank in the
same proportion as the time and services actually expended by the Executive on
behalf of each respective Employer; provided, however, that if the Executive
devotes less than 10% of his time to the Corporation, such amounts shall be paid
by the Bank.


4

--------------------------------------------------------------------------------


4.           Expenses.  The Employers shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of or in connection with the business of the Employers, including,
but not by way of limitation, automobile expenses and traveling expenses, and
all reasonable entertainment expenses, subject to such reasonable documentation
and other limitations as may be established by the Boards of Directors of the
Employers.  If such expenses are paid in the first instance by the Executive,
the Employers shall reimburse the Executive therefor.  Such reimbursement shall
be paid promptly by the Employers and in any event no later than March 15 of the
year immediately following the year in which such expenses were incurred.


5.           Termination.


(a)           General.  The Corporation shall have the right, at any time upon
prior Notice of Termination, to terminate the Executive's employment hereunder
for any reason, including without limitation termination for Cause, Disability
or Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.


(b)           Termination for Cause or Voluntary Resignation.  In the event that
(i) the Executive's employment is terminated by the Corporation for Cause or
(ii) the Executive terminates his employment hereunder other than for
Disability, Retirement, death or Good Reason, the Executive shall have no right
pursuant to this Agreement to compensation or other benefits for any period
after the applicable Date of Termination.


(c)           Disability Benefits.  In the event the Executive’s employment is
terminated during the Employment Period as a result of Disability, then the
Executive shall be entitled to receive annual disability benefits which are at
least equal to 60% of his annual Base Salary as in effect immediately prior to
his termination of employment. If the disability benefits payable to the
Executive pursuant to short-term and long-term disability policies of the
Employers, together with other insurance, retirement and medical benefits
provided by the Employers and any Social Security disability benefits provided
to the Executive, do not equal at least 60% of the Executive’s Base Salary, then
the Employers shall pay to the Executive a supplemental disability benefit each
year equal to (i) 60% of the Executive’s Base Salary, minus (ii) the sum of (A)
the disability benefits payable to the Executive pursuant to disability policies
of the Employers, (B) the other insurance, retirement and medical benefits
provided by the Employers to the Executive, and (c) any Social Security
disability benefits provided to the Executive. The supplemental disability
benefits shall be paid to the Executive in as equal as possible monthly
installments on the first business day of each month, subject to adjustment each
month as the amounts in clause (ii) above change, and shall be paid until the
Executive reaches his seventieth (70th) birthday.


(d)           Death Benefits.  In the event that the Executive dies during the
Employment Period, then the Employers shall pay to his spouse (or to his estate
if his spouse is no longer living or if he is no longer married) a lump sum cash
payment equal to the present value of the Base Salary that would have been paid
to the Executive for the thirty-six (36) months following the date of his death,
based on the Base Salary in effect at the time of death.  The present value
shall be calculated using a discount rate equal to the applicable federal rate
compounded monthly (determined under Section 1274(d) of the Code) as published
by the Internal Revenue Service for the month in which the date of death occurs.


5

--------------------------------------------------------------------------------


(e)           Retirement Benefits.        In the event the Executive’s
employment is terminated during the Employment Period due to Retirement, then
the Executive shall be entitled to benefits under any pension or other
retirement plans of the Employers covering the Executive in lieu of any payments
or other benefits under this Agreement subsequent to the date of Retirement.


(f)           Involuntary or Good Reason Termination Prior to a Change in
Control.  In the event that (i) the Executive's employment is terminated by the
Corporation for other than Cause, Disability, Retirement or the Executive's
death or (ii) such employment is terminated by the Executive for Good Reason, in
each case prior to a Change in Control, then the Corporation shall:


(A)           pay to the Executive, in a lump sum as of the Date of Termination,
a cash severance amount equal to the product of (i) the sum of the Base Salary
per year then in effect and the highest cash bonus paid in the prior three
calendar years, in each case the portion thereof paid by the Corporation,
multiplied by (ii) three (3),


(B)           maintain and provide for a period ending at the earlier of (i) the
expiration of the Employment Period or (ii) the date of the Executive's
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (B)), with the Executive responsible for
paying the same share of any premiums, co-payments or deductibles as if he was
still an employee, the Executive's continued participation in all group
insurance, life insurance, health and accident, and disability insurance
coverage offered by the Corporation in which the Executive was participating
immediately prior to the Date of Termination; provided that any insurance
premiums payable by the Corporation or any successors pursuant to this Section
5(f)(B) shall be payable at such times and in such amounts as if the Executive
was still an employee of the Corporation, subject to any increases in such
amounts imposed by the insurance company or COBRA, and the amount of insurance
premiums required to be paid by the Corporation in any taxable year shall not
affect the amount of insurance premiums required to be paid by the Corporation
in any other taxable year; and provided further that if the Executive’s
participation in any group insurance plan is barred, the Corporation shall
arrange to provide the Executive with insurance benefits substantially similar
to those which the Executive was entitled to receive under such group insurance
plan at no additional cost to the Executive; and


(C)           pay to the Executive, in a lump sum as of the Date of Termination,
a cash amount equal to the projected cost to the Corporation of providing
benefits to the Executive for a period of twenty-four (24) months pursuant to
any other employee benefit plans, programs or arrangements offered by the
Corporation in which the Executive was entitled to participate immediately prior
to the Date of Termination (other than cash bonus plans, retirement plans or
stock compensation plans of the Bank or the Corporation), with the projected
cost to the Corporation to be based on the costs incurred for the calendar year
immediately preceding the year in which the Date of Termination occurs and with
any automobile-related costs to exclude any depreciation on Bank-owned
automobiles.


6

--------------------------------------------------------------------------------


(g)           Involuntary or Good Reason Termination Concurrently with or
Subsequent  to a Change in Control.  In the event that (i) the Executive's
employment is terminated by the Corporation for other than Cause, Disability,
Retirement or the Executive's death or (ii) such employment is terminated by the
Executive for Good Reason, in each case either concurrently with or subsequent
to a Change in Control, then the Corporation shall:


(A)           pay to the Executive, in a lump sum as of the Date of Termination,
a cash severance amount equal to 2.99 times that portion of the Executive’s
“base amount” (as defined in Section 280G(b)(3) of the Code) paid by the
Corporation,


(B)           maintain and provide for a period ending at the earlier of (i)
thirty-six (36) months after the Date of Termination or (ii) the date of the
Executive's full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), with the
Executive responsible for paying the same share of any premiums, co-payments or
deductibles as if he was still an employee, the Executive's continued
participation in all group insurance, life insurance, health and accident, and
disability insurance coverage offered by the Corporation in which the Executive
was participating immediately prior to the Date of Termination; provided that
any insurance premiums payable by the Corporation or any successors pursuant to
this Section 5(g)(B) shall be payable at such times and in such amounts as if
the Executive was still an employee of the Corporation, subject to any increases
in such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Corporation in any taxable year
shall not affect the amount of insurance premiums required to be paid by the
Corporation in any other taxable year; and provided further that if the
Executive’s participation in any group insurance plan is barred, the Corporation
shall arrange to provide the Executive with insurance benefits substantially
similar to those which the Executive was entitled to receive under such group
insurance plan at no additional cost to the Executive; and


(C)           pay to the Executive, in a lump sum as of the Date of Termination,
a cash amount equal to the projected cost to the Corporation of providing
benefits to the Executive for a period of thirty-six (36) months pursuant to any
other employee benefit plans, programs or arrangements offered by the
Corporation in which the Executive was entitled to participate immediately prior
to the Date of Termination (other than cash bonus plans, retirement plans or
stock compensation plans of the Bank or the Corporation), with the projected
cost to the Corporation to be based on the costs incurred for the calendar year
immediately preceding the year in which the Date of Termination occurs and with
any automobile-related costs to exclude any depreciation on Bank-owned
automobiles.


6.           Payment of Additional Benefits under Certain Circumstances.


(a)           If the payments and benefits pursuant to Section 5 hereof, either
alone or together with other payments and benefits which the Executive has the
right to receive from the Employers (including, without limitation, the payments
and benefits which the Executive would have the right to receive from the Bank
pursuant to Section 5 of the Agreement between the Bank and the Executive dated
as of the date hereof (“Bank Agreement”), before giving effect to any reduction
in such amounts pursuant to Section 6 of the Bank Agreement), would constitute a
“parachute payment” as defined in Section 280G(b)(2) of the Code (the “Initial
Parachute Payment,” which includes the amounts paid pursuant to clause (i)
below), then the Corporation shall pay to the Executive, in a lump sum within
five business days after the Date of Termination, a cash amount equal to the sum
of the following:


7

--------------------------------------------------------------------------------


(i)           the amount by which the payments and benefits that would have
otherwise been paid by the Bank to the Executive pursuant to Section 5 of the
Bank Agreement are reduced by the provisions of Section 6 of the Bank Agreement;


(ii)           twenty (20) percent (or such other percentage equal to the tax
rate imposed by Section 4999 of the Code) of the amount by which the Initial
Parachute Payment exceeds the Executive's “base amount” from the Employers, as
defined in Section 280G(b)(3) of the Code, with the difference between the
Initial Parachute Payment and the Executive's base amount being hereinafter
referred to as the “Initial Excess Parachute Payment”; and


(iii)           such additional amount (tax allowance) as may be necessary to
compensate the Executive for the payment by the Executive of state, local and
federal income and excise taxes on the payment provided under clause (ii) above
and on any payments under this clause (iii).  In computing such tax allowance,
the payment to be made under clause (ii) above shall be multiplied by the “gross
up percentage” (“GUP”).  The GUP shall be determined as follows:


GUP =
Tax Rate
 
1-Tax Rate



The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal, state and local income and employment-related tax rate (including
Social Security and Medicare taxes), including any applicable excise tax rate,
applicable to the Executive in the year in which the payment under clause (ii)
above is made, and shall also reflect the phase-out of deductions and the
ability to deduct certain of such taxes.


(b)           Notwithstanding the foregoing, if it shall subsequently be
determined in a final judicial determination or a final administrative
settlement to which the Executive is a party that the actual excess parachute
payment as defined in Section 280G(b)(1) of the Code is different from the
Initial Excess Parachute Payment (such different amount being hereafter referred
to as the “Determinative Excess Parachute Payment”), then the Corporation's
independent tax counsel or accountants shall determine the amount (the
“Adjustment Amount”) which either the Executive must pay to the Corporation or
the Corporation must pay to the Executive in order to put the Executive (or the
Corporation, as the case may be) in the same position the Executive (or the
Corporation, as the case may be) would have been if the Initial Excess Parachute
Payment had been equal to the Determinative Excess Parachute Payment.  In
determining the Adjustment Amount, the independent tax counsel or accountants
shall take into account any and all taxes (including any penalties and interest)
paid by or for the Executive or refunded to the Executive or for the Executive's
benefit.  As soon as practicable after the Adjustment Amount has been so
determined, and in no event more than thirty (30) days after the Adjustment
Amount has been so determined, the Corporation shall pay the Adjustment Amount
to the Executive or the Executive shall repay the Adjustment Amount to the
Corporation, as the case may be.


8

--------------------------------------------------------------------------------


(c)           In each calendar year that the Executive receives payments of
benefits that constitute a parachute amount, the Executive shall report on his
state and federal income tax returns such information as is consistent with the
determination made by the independent tax counsel or accountants of the
Corporation as described above.  The Corporation shall indemnify and hold the
Executive harmless from any and all losses, costs and expenses (including
without limitation, reasonable attorneys' fees, interest, fines and penalties)
which the Executive incurs as a result of so reporting such information, with
such indemnification to be paid by the Corporation to the Executive as soon as
practicable and in any event no later than March 15 of the year immediately
following the year in which the amount subject to indemnification was
determined.  The Executive shall promptly notify the Corporation in writing
whenever the Executive receives notice of the institution of a judicial or
administrative proceeding, formal or informal, in which the federal tax
treatment under Section 4999 of the Code of any amount paid or payable under
this Section 6 is being reviewed or is in dispute.  The Corporation shall assume
control at its expense over all legal and accounting matters pertaining to such
federal tax treatment (except to the extent necessary or appropriate for the
Executive to resolve any such proceeding with respect to any matter unrelated to
amounts paid or payable pursuant to this Section 6) and the Executive shall
cooperate fully with the Corporation in any such proceeding.  The Executive
shall not enter into any compromise or settlement or otherwise prejudice any
rights the Corporation may have in connection therewith without the prior
consent of the Corporation.


7.           Mitigation; Exclusivity of Benefits.


(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Sections 5(f) and (g) above.


(b)           The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.


8.           Withholding.  All payments required to be made by the Corporation
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Corporation may
reasonably determine should be withheld pursuant to any applicable law or
regulation.


9.           Standards and Non-Competition.  The Executive shall perform the
Executive's duties and responsibilities under this Agreement in accordance with
such reasonable standards as may be established from time to time by the Board
of Directors of the Corporation. The reasonableness of such standards shall be
measured against standards for executive performance generally prevailing in the
thrift industry. The Executive agrees that during the term of his employment
hereunder, except with the express consent of the Employers, he will not,
directly or indirectly, engage or participate in, become a trustee or director
of, or render advisory or other services for any other firm, corporation,
business entity or business enterprise that accepts deposits from the public or
makes loans to the public (a “Competing Business”), provided, however, that the
Executive shall not be precluded or prohibited from owning passive investments
in any Competing Business so long as such ownership does not require him to
devote time to or participate in the management of the business in which he has
invested. If the Executive’s employment is terminated by the Executive without
Good Reason or by the Employers for Cause, then the Executive shall not become
an officer, employee, director, trustee or partner of or render services to any
Competing Business (except for passive investments of less than 5% of the
Competing Business) which accept deposits and/or makes loans to the public
within the marketing area of the Employers as it exists at the time of the
Executive's termination for a period of two (2) years following such termination
of employment; and if the Executive is employed by a Competing Business which
opens an office and/or extends its operations into the prohibited marketing area
of the Employers within two (2) years following the Executive's termination of
employment with the Employer, he must terminate his employment with the
Competing Business until the two (2) year period has expired. Notwithstanding
anything to the contrary contained herein, during the term of this Agreement,
the Executive shall have no employment contract or other written or oral
agreement concerning employment as an officer or employee with any entity or
person other than the Employers. Nothing contained in this Agreement shall in
any way restrict the right of the Executive to serve as a director, officer,
trustee or in any similar capacity with respect to any not-for-profit
organization, any fraternal organization or any church or religious
organization, or as a trustee or fiduciary with respect to any trust, will or
estate. The Employers’ marketing area is each county in which the Bank actively
solicits deposits and mortgage loans.  This Section 9 shall not be applicable if
the Executive’s employment is terminated following a Change in Control for any
reason other than for Cause.


9

--------------------------------------------------------------------------------


10.           Assignability.  The Corporation may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Corporation may hereafter merge or
consolidate or to which the Corporation may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the
Corporation hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights and obligations
hereunder.  The Executive may not assign or transfer this Agreement or any
rights or obligations hereunder.


11.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:


 
To the Corporation:
Secretary
   
Abington Bancorp, Inc.
   
180 Old York Road
   
Jenkintown, Pennsylvania 19046

 

 
10

--------------------------------------------------------------------------------


 
To the Bank:
Secretary
   
Abington Savings Bank
   
180 Old York Road
   
Jenkintown, Pennsylvania 19046
     
 
To the Executive:
Robert W. White
   
At the address last appearing on the personnel records of the Employers

 
    12.           Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or officers as may
be specifically designated by the Board of Directors of the Corporation to sign
on its behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Corporation may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.


13.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.


14.           Invalidity; Enforceability.  The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions hereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.


15.           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be settled by arbitration in
accordance with the rules then in effect for the American Arbitration
Association, Philadelphia, Pennsylvania, and judgment upon the award rendered
may be entered in any court having jurisdiction thereof.


16.           Nature of Obligations.  Nothing contained herein shall create or
require the Corporation to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Corporation hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Corporation.


17.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


11

--------------------------------------------------------------------------------


18.           Changes in Statutes or Regulations.  If any statutory or
regulatory provision referenced herein is subsequently changed or re-numbered,
or is replaced by a separate provision, then the references in this Agreement to
such statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.


19.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


20.           Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R.
Part 359.


21.           Payment of Costs and Legal Fees and Reinstatement of Benefits.  In
the event any dispute or controversy arising under or in connection with the
Executive’s termination is resolved in favor of the Executive, whether by
judgment, arbitration or settlement, the Executive shall be entitled to the
payment of (a) all legal fees incurred by the Executive in resolving such
dispute or controversy, and (b) any back-pay, including Base Salary, bonuses and
any other cash compensation, fringe benefits and any compensation and benefits
due to the Executive under this Agreement, within thirty (30) days following the
date such judgment, arbitration or settlement becomes final and non-appealable.


22.           Entire Agreement.  This Agreement embodies the entire agreement
between the Corporation and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Corporation and the Executive with
respect to the matters agreed to herein, including but not limited to the Prior
Agreement, are hereby superseded and shall have no force or
effect.  Notwithstanding the foregoing, nothing contained in this Agreement
shall affect the agreement of even date being entered into between the Bank and
the Executive.


[Signature page follows]


12

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.


THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.


Attest:
ABINGTON BANCORP, INC.
           /s/ Frank Kovalcheck   
By:
/s/ Robert J. Pannepacker, Sr.   
Name:
Robert J. Pannepacker, Sr.  
Title:
Director




           
EXECUTIVE
         
By:
/s/ Robert W. White     
Robert W. White
   



13

--------------------------------------------------------------------------------

